Citation Nr: 0629935	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  97-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for 
coarctation of aorta with hypertension. 

3.  Evaluation of retained surgical needle in chest with 
nerve and muscle damage, status post heart surgery, currently 
evaluated as 0 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1997 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for PTSD; that decision also denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005) for a retained surgical 
needle in the chest status post heart surgery, and continued 
a 20 percent evaluation for coarctation of the aorta with 
hypertension.  

In May 1999, the Board granted entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a retained surgical needle in the chest status post heart 
surgery, determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for PTSD, and remanded the claims of entitlement 
to service connection for PTSD on a de novo basis and an 
increased evaluation for coarctation of the aorta with 
hypertension to the RO for further development and 
adjudicative actions.  

In March 2000, the RO denied the claim of entitlement to 
service connection for PTSD on a de novo basis, and affirmed 
the denial of entitlement to an evaluation in excess of 20 
percent for coarctation of the aorta with hypertension.  

By a rating action in May 2000, the RO implemented the 
Board's May 1999 and granted service connection for a 
retained surgical needle in the chest and nerve and muscle 
damage, status post surgery, pursuant to the criteria of 38 
U.S.C.A. § 1151, a noncompensable evaluation was assigned, 
effective April 8, 1997.  The veteran perfected a timely 
appeal to the evaluation assigned.  

In July 2001, the Board remanded the issues of entitlement to 
service connection for PTSD and entitlement to an increased 
rating for coarctation of the aorta with hypertension to the 
RO for further evidentiary development.  Following the 
requested development, supplemental statements of the case 
(SSOCs) were issued in August 2005 and April 2006.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  The veteran's claimed in-service stressors have not been 
verified.  

3.  The diagnoses of PTSD are not based on verified 
stressors.  

4.  The veteran failed, without good cause, to report for VA 
examinations scheduled in June 2005 and August 2005 that the 
Board has determined was necessary for proper adjudication of 
his claim for an increased evaluation for coarctation of 
aorta with hypertension.  

5.  The veteran's retained surgical needle in the chest is 
manifested by a well-healed, superficial, nontender scar that 
causes no associated functional impairment.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).  

2.  The veteran's claim of entitlement to a rating in excess 
of 20 percent for coarctation of aorta with hypertension must 
be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.655(a), (b) (2005); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

3.  The criteria for a compensable evaluation for retained 
surgical needle in chest with nerve and muscle damage, status 
post heart surgery, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2002 was 
not given prior to the first AOJ adjudication of that claim, 
the notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Additional letters were issued in January 
2003, April 2004, and December 2004.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  By letter dated in March 
2006, the veteran was informed the veteran of the 
requirements set forth in Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Regarding VA's duty to assist the veteran in the development 
of his claims, the Board, in its July 2001 remand, ordered 
new VA medical examinations in order to obtain further 
medical evidence; however, the veteran failed to report for 
his June and August 2005 examinations.  The veteran was 
informed, in August 2005 and April 2006 SSOCs, that he had 
not reported for examinations.  Those SSOCs also advised the 
veteran of the effect on a claim of failure to report for VA 
examinations.  There is no evidence that the veteran has 
contacted VA to request that the examinations be rescheduled 
or to explain his failure to report.  [T]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As a consequence of the veteran's failure to 
appear for VA examination, his claim for retained surgical 
needle in the chest will be adjudicated based on the 
remaining evidence on file.  See 38 C.F.R. § 3.655.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for PTSD, 
and higher evaluations for retained surgical needle in the 
chest status post heart surgery, and coarctation of the aorta 
with hypertension, given that there has been a Board remand, 
and he has been provided all the criteria necessary for 
establishing service connection and higher ratings, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran's primary 
occupational specialty was as a rifleman; he was awarded the 
Armed Forces Expeditionary Medal.  The veteran's military 
personnel records indicate that he participated in 
contingency operations in the Gulf; however, he was 
discharged prior to and did not serve in the Persian Gulf 
War.  The service medical records, including the February 
1986 enlistment examination and the November 1988 separation 
examination, are completely silent with respect to any 
complaints, clinical findings, or diagnosis of a psychiatric 
disorder, including PTSD.  

Records from the Siskiyou County Mental Health Services 
document an admission in November 1991 for bipolar disorder 
with psychotic features.  The psychosis was possibly 
secondary to drug use.  He was said to have had a rather 
long-standing history of schizophrenia.  

February 1992 records from the Sonoma County Department of 
Mental Health document an evaluation with a discharge 
diagnosis of a persecutory-type delusional disorder and an 
amphetamine delusional disorder probable.  

Vet Center records from September 1993 indicated that the 
appellant was exhibiting features of post-traumatic stress 
disorder, features of schizophrenia, uncomplicated 
bereavement and a brief history of polysubstance abuse with 
dependent personality traits.  

The diagnostic impression at the time of a June 1993 VA 
Medical Center evaluation indicated post-traumatic stress 
disorder with a referral for a mental health evaluation.  The 
veteran was admitted to a VA hospital in June 1993 with a 
four year history of hypertension; he was admitted to the 
psychiatric service after presenting with paranoid ideation 
and disorganized thought processes.  It was noted that the 
veteran was diagnosed with hypertension in the military.  
Symptoms at that time were described as claudication in 
nature.  During his period of hospitalization, the veteran 
underwent coarctation repair with Dacron patch.  The 
discharge diagnoses included coarctation and chronic paranoid 
schizophrenia.  In an August 1993 VA Medical Center record 
the diagnosis was psychosis with a questionable post- 
traumatic stress disorder component.  

A VA examination conducted in October 1993 opined that the 
events in service as reported by the veteran were not so much 
traumatic stressors as they were events that bonded the 
veteran to his squad.  After his discharge and upon hearing 
that several of his former squadron friends had been killed 
in a helicopter accident, he started having psychotic 
symptoms.  Overall he gave the strong impression of having 
chronic schizophrenia in partial remission.  

The veteran was also afforded a VA examination in October 
1993 for evaluation of residuals of coarctation.  As far as 
his circulatory problems, postoperatively the veteran had 
improved a great deal.  He had pulses in his extremities and 
felt much better symptomatically.  He was taken off his 
antihypertensive medication although he tended to be rather 
anxious and his blood pressure would be elevated to a mild 
degree.  On his chest wall there was an 11-inch surgical scar 
that curved around the left side of his chest.  Distal pulses 
were strong and bounding.  His pulse was rapid but without 
abnormal heart sounds.  His blood pressure was 150/98.  The 
veteran was aware of the retained surgical needle.  

Received in November 1993 were VA treatment reports, dated 
from July 1993 to October 1993, reflecting ongoing treatment 
for residuals of the coarctation repair.  A chest x-ray, 
performed in July 1993, revealed a thin curvilinear metallic 
density in the expected region of the surgical bed, which 
suggests the appearance of a retained surgical suture needle.  

Of record is the report of a VA medical record, dated in June 
1994, indicating that the veteran was admitted to the VA 
hospital when he presented, stating that he wanted to kill 
his father and brother.  The veteran indicated that his 
trouble started after the Persian Gulf War; he indicated that 
the friends he made there were all killed in a helicopter 
accident in Korea.  The pertinent discharge diagnoses were 
history of psychosis not otherwise specified/schizophrenic 
disorder.  Subsequently received were records from the Vet 
Center, dated from August 1993 to January 1995.  Diagnoses 
included post-traumatic stress disorder, major depressive 
episodes with a history of brief psychotic episodes and 
polysubstance use (inactive).  

April 1996 notes from the Paulk Family Clinic recorded a 
complaint of left-sided chest pain and neck tingling down 
through his left arm.  The chest pain was described as dull.  
He requested a chest X-ray regarding the retained surgical 
needle. On examination his chest was clear, and a regular 
sinus rhythm was auscultated.  The incision from his left 
shoulder to the maxillary line was noted and the femoral 
pulses were weak bilaterally.  The impression was a post-
coarctated aorta and neuritis pain.  A small curved needle in 
the mediastinum was noted on X-ray.  A May 1996 X-ray report 
noted a metallic density resembling a needle in the soft 
tissue posterior to the trachea at the level of the aortic 
knob.  

A VA examination was conducted in August 1996.  Chronic post- 
traumatic stress disorder and a psychotic disorder not 
otherwise specified were diagnosed.  

The veteran testified at a hearing in October 1996.  The 
veteran reported that the surgical scar got stiff after 
limited movement; he indicated that he had tension spasms 
from his neck all of the way down his back and it was very 
painful.  Depending on the type of movement or position his 
is in the scar can be sore.  The veteran also indicated that 
he experienced stiffness in his shoulder and, in a certain 
range of motion, he cannot lift more than a few pounds.  The 
veteran related that the needle feels like a very sharp pain 
in certain motions.  He indicated that he still had shortness 
of breath and high blood pressure.  

Of record is a statement from Dr. C. D. Williams, dated in 
September 1997, indicating that he had seen the veteran in 
consultation because of chest pain following aortic 
coarctation surgery.  Dr. Williams noted that the veteran had 
limitations to manual labor because of his chest pain and 
should be retrained to do something less strenuous.  

Received in August 1999 were medical records from the Social 
Security Administration (SSA), including VA as well as 
private treatment reports, dated from November 1991 to 
January 1998, reflecting treatment for several disabilities, 
including a psychiatric disorder variously diagnosed.  He 
also received follow up evaluation for residuals of heart 
surgery and hypertension.  

The veteran was afforded a VA examination in November 1999, 
at which time he complained of tenderness of the thoracotomy 
scar, and he was alleging some muscle and nerve damage as a 
result of the thoracotomy.  Examination revealed a 12-inch 
thoracotomy scar over the left chest; the scar started at the 
anterior axillary line and curves posteriorly along the 
border of the scapula.  The scar was flat.  He complained of 
tenderness when the scar was touched.  There was no evidence 
of keloid formation or hypertrophy within the scar.  There 
was no increased pigment.  The examiner noted that the scar 
in no way impaired the movement of the scapula or the left 
shoulder.  It in no way affected mobility of the chest during 
maximum inspiratory or expiratory effort.  The impression was 
surgical scar of the left chest with tenderness on palpation.  
A neurological evaluation was conducted in December 1999, 
which revealed an impression of nerve and muscle damage 
secondary to a retained surgical needle in the thorax, 
alleged, not found; neurological examination was within 
normal limits.  

The veteran was also afforded a psychiatric examination in 
December 1999.  At that time, he complained of intrusive 
thoughts, nightmares and recollections.  The veteran reported 
an incident in the Philippines where some children were shot.  
He indicated that he was the point man out on patrol, and he 
saw movement in the bushes, and some children were killed.  
He also reported episodes of being chased by Iraqi gun ships 
and witnessing death "up close and personal."  The veteran 
reported being on a minesweeping ship and, during that time, 
he got no sleep.  The veteran reported problems with 
nightmares, intrusive thoughts, being easily startled and 
being uncomfortable in crowds.  Following a mental status 
examination, the pertinent diagnoses were PTSD, chronic; and 
psychotic disorder, not otherwise specified (NOS).  The 
examiner stated that the veteran appeared to meet the 
criteria for diagnosis of PTSD.  

In a statement, dated in May 2000, the veteran indicated that 
he had provided a lot of information regarding traumatic 
experiences; he stated that the descriptions of his 
experiences have not changed over the years.  The veteran 
indicated that he was stationed aboard a gunship and, they 
were encountered by helicopters; he noted hat U.S. 
Helicopters repelled an attack by Iranian speedboats."  The 
veteran indicated that the destruction of tankers occurred on 
a rather frequent basis; he stated that this was clearly and 
knowingly a highly intense combat zone.  

Received in December 2001 was a statement from a fire team 
leader, M.E.S., indicating that he was also stationed aboard 
the U.S.S. Okinawa; there was a constant threat of running 
into mines placed strategically and often throughout the 
shipping lanes.  M.E.S indicated that they were responsible 
for providing security for the fireboats and rescue boats and 
ships; they also manned the many large caliber weapons and 
provided watch from the enemy.  M.E.S. explained that they 
dangers were many and could come from anywhere at any time, 
and they witnessed those dangers on a regular basis.  

Received in March 2002 was a lay statement from the veteran's 
mother, dated in February 2002, describing the changes in his 
behavior as a result of his military experiences.  

A VA hospital summary, dated in October 2001, reflects final 
diagnoses of bipolar affective disorder, manic; and PTSD, by 
history.  A January 2003 VA progress note reflects a 
diagnosis of bipolar affective disorder, mixed, PTSD, and 
amphetamine abuse.  

Also received in January 2003 was a lay statement from 
J.D.B., who served in Vietnam, and has had experience dealing 
with veteran's struggling with PTSD, as well as with citizens 
who have been victims of violent crimes and consequently have 
PTSD.  J.D.B. noted that the veteran is suffering from all of 
his PTSD related problems.  J.D.B. indicated that some of the 
symptoms were aggravated by the botched VA surgery that left 
a needle in his heart and the pain and mental torment he 
endured from just that itself.  J.D.B noted that the veteran 
had frequent circulation problems that seem to cause or 
contribute to his frequent leg cramps and similar problems.  
He noted that the problems were compounded by the pain 
related to the surgery done to the veteran's ribs/back and 
heart area that left all kinds of weird looking scarring and 
related problems.  

The veteran was afforded a VA examination in February 2003, 
at which time he indicated that he was thought to have 
coarctation of the aorta in the military service, but this 
was not treated until 1993.  It was noted that he also had a 
left thoracotomy and Dacron graft; as a result, a needle was 
left.  The veteran indicated that, since that time, he has 
had pain in the area of the scar on top of the left shoulder 
in the upper thoracic spine and in the lower lumbar spine.  
He noted some shortness of breath on exertion without 
exertional chest pain.  It was noted that the veteran did 
have hypertension treated unit after coarctation repair, and 
he was able to come off antihypertensive medications.  On 
examination, he had a long curvilinear scar on the left chest 
that goes from the anterior border of the lateral muscle that 
wraps around the scapula, curves upward to the upper tip of 
the left scapula.  There was no keloid formation and no 
adherence to underlying tissues or palpable muscle defects.  
The examiner was unable to palpate underlying ribs since the 
veteran was well muscles in that area.  The impression was 
left chest scar from coarctation repair, which is a well-
healed surgical scar without apparent complications; history 
of retention of "needle" from coarctation repair; and 
history of coarctation of aorta repair in 1993, with no 
evidence of residual hypertension, and no evidence of 
peripheral vascular disease.  

On the occasion of a VA psychiatric examination in February 
2003, the veteran described symptoms of PTSD, which included 
nightmares and intrusive recollections.  He stated that 
terrorists' acts on the news reexposed him to his own trauma, 
and he found himself reliving and thinking about his 
experiences.  The veteran indicated that he served during the 
Iran/Iraq war in the Gulf region; he served in the 
Philippines and in Panama.  The veteran claimed that, during 
the Iran/Iraqi war, he was in a rubber boat that was fired 
on; he also saw many ships close up hit by shells and saw men 
try and escape the fire.  The veteran reported being involved 
in four inland missions, during one of which his squadron was 
"compromised," that is they caught by the enemy and fired 
upon.  The veteran also reported that he saw a soldier 
decapitated by a helicopter blade.  The veteran further 
reported that, he was the point man on patrol in the 
Philippines, and he was responsible for the death of two 
children.  Following a mental status examination, the veteran 
was diagnosed with PTSD, chronic.  The examiner noted that 
the veteran described sufficient symptoms of PTSD and, if the 
stressors occurred as he described them, they are of 
sufficient intensity to account for a PTSD diagnosis.  The 
examiner added that, if the veteran experienced the stressors 
he described, his PTSD is in fact due to his military 
experiences.  

VA examinations to evaluate all identifiable residuals of the 
retained surgical needle in the chest, and to determine that 
nature and severity of the service-connected coarctation of 
the aorta with hypertension were scheduled in June and August 
2005.  However, the veteran failed to report for the 
examinations.  The veteran informed, in August 2005 and April 
2006 SSOCs, that he had not report for the examinations; 
those SSOCs also advised the veteran of the effects on a 
claim of failure to report for VA examinations.  

Received in August 2005 were VA progress notes, dated from 
December 2000 to July 2005, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
PTSD.  A psychology note, dated in December 2000, indicated 
that the veteran was somewhat a sketchy historian, and the 
information he provided was at times at variance with that in 
the record.  He indicated that he was on social security 
disability as a result of his PTSD, and that he experienced 
traumatic events while in the Persian Gulf with the United 
States Marine Corps prior to the Gulf war.  Following a 
mental status examination, the pertinent diagnosis was PTSD 
by self report.  

Of record is a memorandum , dated in March 2006, indicating 
that it had been determined that the information required to 
verity the stressful events described by the veteran was 
insufficient to send to the United States Army and Joint 
Services Records Research Center.  


III.  Legal analysis-Service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f) (2005).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" diagnosis 
of PTSD; that requirement has since been eliminated.  As 
regards the first of the three regulatory criteria, the 
revised version requires only a diagnosis rendered in 
accordance with 38 C.F.R.§ 4.125(a), which incorporates the 
provisions of the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330- 
10332 (March 7, 2002).].  

In this case there are diagnoses of PTSD.  In fact, on the 
occasion of a VA examination in February 2003, the veteran 
indicated that he served during the Iran/Iraqi war in the 
Persian Gulf; he stated that, during that time, he was in a 
rubber boat that was fired on.  He also claimed that he 
participated in four inland missions, during one of which his 
squadron was compromised.  The VA psychiatric examiner stated 
that the veteran described sufficient symptoms of PTSD and, 
if the stressors occurred as he described them, they were of 
sufficient severity to account for a PTSD diagnosis.  In this 
regard, the Court has held that "[j]ust because a physician 
or other health professional accepted the appellant's 
description of his ... experiences as credible and diagnosed 
the appellant as suffering from PTSD does not mean the [Board 
is] required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept the veteran's uncorroborated account of 
his experiences.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case the determinative issue is whether the veteran 
was exposed to a verifiable stressor.  The veteran's own 
report is not reliable or accepted.  Here, the Board finds 
that there is no independent evidence to corroborate the 
veteran's reported combat and noncombat stressors.  The 
record does not reveal that the veteran served in combat.  
The record fails to show that the veteran received the Combat 
Infantryman Badge, or any other award that would indicate 
exposure to combat.  Although the veteran received the Armed 
Forces Expeditionary Medal, there is no indication that it 
was awarded for combat; his personnel records simply 
indicated that it was "for meritorious service in connection 
with military operations against a hostile force."  Because 
the veteran has not been shown to have engaged in combat, 
credible supporting evidence showing that his claimed in-
service stressors actually occurred is required for him to 
prevail under 38 C.F.R. § 3.304(f).  Accordingly, his lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
his claimed stressors.  Cohen, 10 Vet. App. at 147; Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f).  To this end, the RO, using the veteran's description of 
his stressors, contacted USASCRUR and thereafter the U.S. 
Marine Corps (USMC) Historical Center.  Neither organization 
had any records that verified any of the veteran's stressors.  
Moreover, although the veteran has been requested by the RO 
on several occasions to provide specific details regarding 
his alleged stressors, including dates, places, unit names, 
and names of others involved, he has not been able to provide 
the requested details.  The veteran has reported being in a 
rubber assault boat that was fired upon, but he has not 
provided the unit that he was attached to at that time.  The 
veteran also reported seeing a serviceman decapitated by a 
helicopter; however, the veteran has failed to provide the 
name of the service member, his unit, and the location where 
the incident occurred.  Without those detailed information, 
that stressor cannot be verified.  

In summation, the diagnoses of service-related PTSD are based 
on unreliable and unverified information provided by the 
veteran.  Since there is no competent evidence of a 
verifiable stressor that would serve as a basis for a 
diagnosis of PTSD that is related to military service, the 
claim must be denied.  

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


IV.  Legal Analysis-Higher evaluations.

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims ("the Court") discussed the concept of the "staging" 
of ratings, noting that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding 
the severity of the disability at issue is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Increased rating for coarctation of aorta with 
hypertension.

The veteran has been in receipt of a 20 percent evaluation 
for his service-connected coarctation of aorta with 
hypertension, since September 1994.  In February 1996, he 
applied for a higher rating-essentially contending the 
symptoms and manifestations of the disability have increased 
in severity.  

The veteran was afforded VA examinations in August 1996, 
November 1999, and February 2003.  However, it was determined 
that the examinations of record were simply inadequate to 
evaluate the veteran's coarctation of aorta with 
hypertension.  Consequently, the RO scheduled the veteran for 
VA examinations in June 2005 and August 2005, in order to 
determine the current severity of his service-connected 
coarctation of aorta with hypertension; however, he failed to 
report for his examinations.  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the veteran's 
failure to appear for his June and August 2005 VA 
examinations.  Consequently, as no such good cause has been 
shown, his claim for a higher rating must be denied as a 
matter of express VA regulation.  See 38 C.F.R. § 3.655(b).  
This is nondiscretionary, as evidenced by use of the word 
"shall" in this regulation.  

The Board also notes that the veteran was apprised of the 
consequences of his failure to report for a scheduled VA 
examination by RO letter dated in June 2005.  

B.  A compensable rating for retained surgical needle in 
chest.  

As was indicated in the factual background, the veteran was 
notified at his last address of record of the date and time 
of a VA examination required to ascertain the current 
severity of his service connected retained surgical needle in 
the chest as well as the substance of 38 C.F.R. § 3.655; 
however, he failed to report for the June and August 2005 
examinations.  

Tellingly, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so- 
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, supra.  Controlling regulations 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a veteran, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  38 C.F.R. 
§§ 3.655(a) & (b) (2005).  However, "[w]hen a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  See 38 C.F.R. § 3.655(b) (2005).  

Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
must apply § 3.655(b).  Therefore, because the veteran failed 
to report for his VA examinations, the Board is compelled to 
rate the current severity of the veteran's service-connected 
retained surgical needle in the chest based on the existing 
record.  38 C.F.R. § 3.655(b) (2005).  

In the present case, in a rating decision of May 2000, the RO 
granted service connection (and a noncompensable evaluation) 
for retained surgical needle in the chest, status post heart 
surgery, under the provisions of 38 U.S.C.A. § 1151, 
effective from April 8, 1997.  As noted above, in Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal.  

The Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders (including scars) underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  See VAOPGCPREC 3-2000 (April 10, 2000).  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods after the 
effective date of the regulatory change, and apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  

In that regard, pursuant to those regulations in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
where there is evidence of a slightly disfiguring scar or 
scars of the head, face, or neck.  A 10 percent evaluation is 
warranted where there is evidence of a moderately disfiguring 
scar or scars of the head, face, or neck.  A 10 percent 
evaluation is, likewise, warranted where there is evidence of 
superficial scars which are tender and/or painful on 
objective demonstration.  A 30 percent evaluation under the 
same regulations requires evidence of a severely disfiguring 
scar or scars of the head, face, or neck, in particular if 
there is a marked or unsightly deformity of the eyelids, 
lips, or auricles. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804, 7805 (2001).  

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of one characteristic of disfigurement of the head, 
face, or neck.  VA characteristics of disfigurement, for the 
purposes of evaluation, being a scar 5 or more inches (13 or 
more centimeters) in length; a scar of at least 1/4 inch (0.6 
centimeters) wide at its widest part; surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches (39 square 
centimeters).  A 10 percent evaluation is, likewise, 
warranted where there is evidence of a painful superficial 
scar, a superficial scar being one not associated with 
underlying soft tissue damage. In order to warrant a 30 
percent evaluation, there would need to be demonstrated 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or a paired set of features 
[i.e., the nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips] or, in the alternative, 2 or 3 
of the aforementioned characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (effective August 
30, 2002).  

The record reflects that, following a VA examination in 
November 1999, a VA examiner noted that it was clear that the 
veteran had a retained surgical needle in place, but 
obviously this was not related to any tenderness that he was 
complaining of with reference to the thoracotomy scar.  At 
that time, there was no evidence of keloid formation or 
hypertrophy within the scar.  There was no increased pigment.  
And, the scar in no way impaired the movement of the 
shoulder.  Subsequently, in February 2003, it was noted that 
the left chest scar from coarctation repair was a well-healed 
surgical scar without apparent complications.  Additional VA 
examinations were scheduled in June and August 2005, in order 
to determine the severity of the scar from coarctation 
repair; however, the veteran failed to report for the 
examinations.  

Upon review of the clinical findings, the Board finds that a 
preponderance of the evidence on file is against an increased 
(compensable) evaluation for the veteran's retained surgical 
needle in the chest at any time during the pendency of this 
appeal.  Although the Board has considered the veteran's 
written and testimonial complaints of residual pain and 
muscle damage, these subjective complaints are outweighed by 
the competent clinical evidence on file.  Two VA examinations 
by different physicians consistently demonstrate no residual 
disability attributable to the retained surgical needle.  In 
February 2003, the scar was described as a well-healed, 
surgical scar without apparent complications.  

The clinical evidence on filed does not show that the 
veteran's retained surgical needle scar meets or even closely 
approximates any of the listed schedular criteria for a 
compensable evaluation in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805.  The same is true for the 
schedular criteria in effect prior to August 2002.  There is 
little to no effective difference between the old and new 
criteria provisions of Diagnostic Codes 7803, 7804, and 7805.  

Moreover, these VA examinations do not reveal that the 
veteran has any muscle loss or wasting or atrophy in the area 
of the postoperative surgery or that there are any 
neurological impairments resulting from that surgery.  In 
fact, in November 1999, the VA examiner stated that no nerve 
or muscle damage was found secondary to a retained surgical 
needle in the thorax; a neurological examination was within 
normal limits.  Accordingly, a compensable evaluation for the 
residual of retained surgical needle in the chest is not 
warranted.  


ORDER

Service connection for PTSD is denied.  

Entitlement to a rating in excess of 20 percent for 
coarctation with hypertension is denied.  

Entitlement to a compensable evaluation for retained surgical 
needle in the chest, with nerve and muscle damage, status 
post heart surgery, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


